DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an ion beam irradiation apparatus comprising: a plurality of modules for generating an ion beam meeting a processing condition; a memory storing program code; and at least one central processing unit (CPU) which accesses the memory to read the program code and execute the program code to operate as: a machine learning part that generates a learning algorithm using, as an explanatory variable, a processing condition during new processing and a monitored value that indicates a state of at least one of the modules during a last processing immediately before the new processing; and a basic operation parameter output part that uses the learning algorithm to output an initial value of a basic operation parameter for controlling an operation of the at least one of the modules.
Due to their dependency, claims 2-8 are necessarily allowable.
Regarding independent claim 9, the prior art of record neither shows nor suggest a computer readable storage medium storing program code which, when executed by at least one central processing unit (CPU) of an ion beam irradiation apparatus that includes a plurality of modules for generating an ion beam meeting a processing condition, causes the CPU to operate as: a machine learning part that generates a learning algorithm using, as an explanatory 27variable, a processing condition during new processing and a monitored value that indicates a state of at least one of the modules during a last processing immediately before the new processing; and a basic operation parameter output part that uses the teaming algorithm to output an initial value of a basic operation parameter for controlling an operation of at least one of a plurality of modules for generating an ion beam meeting the processing condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879